DETAILED ACTION
Acknowledgements
This office action is in response to the claims filed 07/13/2021.
Claims 21, and 30 are amended.
Claims 1-20, 26, 32, and 36 are cancelled.
Claims 21-25, 27-31, 33-35 and 37-40 are pending.
Claims 21-25, 27-31, 33-35 and 37-40 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
After review of Applicant’s provisional, 61/482,168 does not have support for the limitations “coupling a payment switch processor with a first financial institution processor via a communications network so that the payment switch processor may send messages to and receive messages from the first financial institution processor over the communications network; coupling the payment switch processor with a second financial institution processor via a communications network so that the payment switch processor may send messages to and receive messages from the second financial institution processor over the communications network, the payment switch processor being separate and independent relative to the first and second financial institution processors; receiving by the payment switch processor a request from a first mobile device to transfer funds from a first account associated with the first 
Applicant is directed to show disclosure support in provisional 61/482,168 for the limitations to be able to claim the argued priority date.
The Application claims do not have the priority date of 05/03/2011. 

Response to Arguments
Applicant's arguments filed 07/13/2021 have been fully considered but they are not persuasive. 
112
Due to Applicant’s amendments, the prior 112 rejection is withdrawn.
103
The Priority date of the current Rao prior art is April 27, 2010. After review of the limitations taught by Rao, Andrews and Applicant’s provisional, 61/482,168 does not have support for the limitations “coupling a payment switch processor with a first financial institution processor via a communications network so that the payment switch processor may send messages to and receive messages from the first financial institution processor over the communications network; coupling the payment switch processor with a second financial institution processor via a communications network so 
Applicant is directed to show disclosure support in provisional 61/482,168 for the limitations to be able to claim the argued priority date.
The Application does not have the priority date of 05/03/2011. 
The combination of Andrews and Rao teaches the current amendments. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 21-25, 27-31, 33-35 and 37-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 21 and 30 recite “automatically sending a signal from the second financial institution provider to the second mobile device, the signal comprises the amount in the selected transfer option and identification of the sender associated with the first mobile device”. According to the disclosure (¶ 196, 197, 202-206), “The system 100 is designed such that a receiver must confirm acceptance of a payment before the payment is completely processed. In this way, a receiver may refuse acceptance of payments from senders that he or she does not know. However, the automatic payment feature allows a receiver to identify specific senders that the receiver will always accept payments from. The automatic payment feature allows a receiver to receive payments from familiar or previous sender's and permits the receiver to receive payments without logging into the system 100…  In block 454, the receiver's financial institution 104B generates a message that is transmitted to the portable computing device 101B of the receiver. This message indicates that a payment is pending for the receiver and that the receiver needs to log into the system 100 and formally accept the payment from the sender… This message from the receiver's financial institution 104B may be transmitted in an e-mail or a text message. ” The disclosure recites possible times the receiver’s 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-25, 27-31, 33-35 and 37-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21 and 30 recite “coupling a payment switch processor with a first financial institution processor via a communications network” and “coupling the payment switch processor with a second financial institution processor via a communications network”. The claim recites several entities performing the claimed steps; the payment switch processor, the first financial institution processor, the second financial institution provider, the second financial institution processor, the second mobile device. The 
Claim 21 recites the limitation " the second financial institution provider ".  There is insufficient antecedent basis for this limitation in the claim. Dependent claims 22-25, and 27-29 are rejected.
Claims 21 and 30 recite “automatically sending a signal from the second financial institution provider to the second mobile device, the signal comprises the amount in the selected transfer option and identification of the sender associated with the first mobile device”. The claim is unclear and indefinite. The second financial institution provider does not receive any indication of a transaction occurring but the claims recite the sending of a signal that contains transaction information, such as the amount selected in the transfer option and an identification of the sender. The claims are unclear and indefinite. Dependent claims 22-25, 27-29, 31, 33-35 and 37-40 are rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-25, 27-31, 33-35 and 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Andrews et al. (2015/0073984) (“Andrews”), and in view of Rao (8,639,602) (“Rao”).

Andrews- The financial institution then accesses an alias database, or other type of data repository, to determine if the entered alias 117 has been registered by the alias holder and is, thereby, associated with a particular financial institution account.  (¶ 40);

 in response to the alias existing within the database, the payment switch processor generating a payment options message for displaying one or more options on the first mobile device of how the funds may be transferred from the first account to the second account, the first account having a first account number, the second account having a second account number (¶ 72, 84- 86);
Andrews- The system then confirms the payment with the receiver and the account associated with the receiver's alias. … Once the user has determined the receiver of the payment, the user may provide the amount of the payment to send …the user inputs into the amount textbox the amount of money that the user intends to transfer to the intended receiver. … the first user selects an appropriate frequency option from a drop-down list which lists several frequency options, such as, a one-time, immediate transfer, a one-time future transfer, a periodic transfer over a preconfigured cycle or the like. (¶ 72, 85);


Claim interpretation – the use of “with” will be understood to mean that entity is performing the claimed step. For example, and for the purpose of claim interpretation, “receiving a selected transfer option and an amount with the first financial institution processor from the first mobile device” will be understood to mean “receiving, by the first financial institution processor, a selected transfer option and an amount, from the first mobile device”. 
Andrews- The system then confirms the payment with the receiver and the account associated with the receiver's alias. … Once the user has determined the receiver of the payment, the user may provide the amount of the payment to send …the user inputs into the amount textbox the amount of money that the user intends to transfer to the intended receiver. … the first user selects an appropriate frequency option from a drop-down list which lists several frequency options, such as, a one-time, immediate transfer, a one-time future transfer, a periodic transfer over a preconfigured cycle or the like. (¶ 72, 85);

verifying with the payment switch processor the selected transfer option against one or more risk thresholds, wherein one risk threshold comprises a maximum number of person-to-person payments permitted within a predetermined time period (¶ 37, 38, 78, 87);
Andrews-  the financial institution places limits (e.g., maximums and/or minimums) on how much money can be sent or received over a specified period 

generating a secure party identifier with the payment switch processor in response to the payment switch processor verifying that the selected transfer option does not exceed the one or more risk thresholds, the secure party identifier comprising a truncation of at least one of -2-U.S. Patent Application No. 15/977,974 a phone number and a name of the operator of the second mobile device who will receive the selected transfer option into the second account(¶ 35, 36, 81, 89, 93; claim 1);
Claim interpretation – According to the disclosure (¶ 71, 186) - The secure party identifier usually should contain enough information so that the sender may easily recognize the intended receiver while protecting the privacy of an unintended receiver. For the purpose of claim interpretation, a nickname is a truncation of a name that contains enough information so that a sender can recognize the intended receiver. 
Andrews- wherein the payment receiver alias comprises a unique username created by the payment receiver that identifies the payment receiver and an account associated with the payment receiver alias…the financial institution system 600 uses an alias to send the receiver notification of requested transfer from the user …Then the process moves to block847 where the financial 
transmitting with the first financial institution processor the secure party identifier, the amount, and a description of the selected transfer option to the first mobile device(¶ 89);
Andrews- where the financial institution system 600 requests the user's confirmation of the transfer and notice of receiver consent. The financial institution system 600 may display a question asking whether the user wants to make the transfer. Furthermore, the financial institution system 600 also displays the account from which funds will be transferred if the user chooses to proceed 

receiving with the first financial institution processor a first confirmation from the first mobile device that the selected transfer option, secure party identifier, and amount are approved for sending into the second account(¶ 90);
Andrews- The process then moves to block 848 where the user can confirm the user's intention to make a transfer.  (¶ 90)

receiving with the second financial institution processor the second confirmation that the selected transfer option is approved for receipt into the second account associated with the second mobile device(¶ 72);
Andrews- The system then confirms the payment with the receiver and the account associated with the receiver's alias. (¶ 72);

generating an auto-payment option message with the second financial institution processor that includes options for configuring the second account for automatic receipt of future payments from the first mobile device(¶ 85);
Andrews-  the first user selects an appropriate frequency option from a drop-down list which lists several frequency options, such as, a one-time, immediate transfer, a one-time future transfer, a periodic transfer over a preconfigured cycle or the like. (¶ 85)

receiving the auto-payment option message with the second mobile device; and (¶ 84, 85)
Andrews- the financial institution system 600, via the ATM interface 1100 presents a drop-down list of pre-established receivers which lists several frequency options of users of the P2P system. In other embodiments, the user financial institution system 600 may provide the user with an ATM interface 1100 to provide alias information for the receiver the user wishes to transfer funds to… drop-down list which lists several frequency options, such as, a one-time, immediate transfer, a one-time future transfer, a periodic transfer over a preconfigured cycle or the like. (¶ 84, 85)

displaying with a display device of the second mobile device the auto-payment option message, the auto-payment message comprising a list of options for configuring the second account for automatic receipt of future payments(¶ 37, 38, 41-43, 57, 70-73, 84, 85);
Andrews- In some embodiments of the invention, the customer 101 may also have an option of opening a new P2P account 109 with the financial institution that the customer may use exclusively for making and/or receiving P2P 600, via the ATM interface 1100 presents a drop-down list of pre-established receivers which lists several frequency options of users of the P2P system. … In one embodiment, the first user selects an appropriate frequency option from a drop-down list which lists several frequency options, such as, a one-time, immediate transfer, a one-time future transfer, a periodic transfer over a preconfigured cycle or the like... If the receiver 125 has not set up a default account in 137 but the receiver 125 does have multiple accounts associated with the alias 117, then the funds may be moved to a master settlement account 135 and the receiver 125 may see the payment as an incoming payment within online banking 133. The receiver 125 may then be able to use the online banking application to move the funds instantly to any of the receiver's others accounts…  If the receiver 125 of the message is an existing financial institution customer (or, in some embodiments, if the receiver 125 is a customer of a partner financial institution), then that person may be allowed to sign into the P2P payment system and register an alias for the P2P system as illustrated by block 151 (thereby associating the phone number with a financial institution account for P2P payment purposes), and then receive funds similar to the process described above for the alias 117. (¶ 37, 38, 41, 42, 84, 85).

Andrews does not disclose coupling a payment switch processor with a first financial institution processor via a communications network so that the payment switch 
coupling the payment switch processor with a second financial institution processor via a communications network so that the payment switch processor may send messages to and receive messages from the second financial institution processor over the communications network, the payment switch processor being separate and independent relative to the first and second financial institution processors; 
receiving by the payment switch processor a request from a first mobile device to transfer funds from a first account associated with the first mobile device to a second account associated with a second mobile device; 
receiving by the payment switch processor an alias from the first mobile device that is associated with an operator of the second mobile device; automatically sending a signal from the second financial institution provider to the second mobile device, the signal comprises the amount in the selected transfer option and identification of the sender associated with the first mobile device; receiving the signal with the second mobile device generating a second confirmation with the second mobile device that the sender and amount are approved for receipt into the second account.

Rao teaches coupling a payment switch processor with a first financial institution processor via a communications network so that the payment switch processor may send messages to and receive messages from the first financial institution processor over the communications network device (column 5, line 30-50); 
Rao - the server 111 uses a banking interface 139 to interact with a first bank system 115 (external to the system 105), and also to interact with a second bank system (not shown). The server 111 communicates, employing the banking interface 139, a first transaction request to a first bank account at the first bank system 115 after receiving the funds transfer initiation notice. It also communicates, employing the banking interface 139, a second transaction request to the second bank system after receiving the funds transfer completion request. (column 5, line 30-50)

coupling the payment switch processor with a second financial institution processor via a communications network so that the payment switch processor may send messages to and receive messages from the second financial institution processor over the communications network, the payment switch processor being separate and independent relative to the first and second financial institution processors(column 5, line 30-50, column 6, line 1-15); 
Rao - the server 111 uses a banking interface 139 to interact with a first bank system 115 (external to the system 105), and also to interact with a second bank system (not shown). The server 111 communicates, employing the banking interface 139, a first transaction request to a first bank account at the first bank system 115 after receiving the funds transfer initiation notice. It also communicates, employing the banking interface 139, a second transaction request to the second bank system after receiving the funds transfer completion request. (column 5, line 30-50)

receiving by the payment switch processor a request from a first mobile device to transfer funds from a first account associated with the first mobile device to a second account associated with a second mobile device (column 4, line 47-67, column 5, line 1-50); 
Rao - The server 111 receives a funds transfer request from the first mobile device 141 communicatively coupled to the server 111 and it communicates a first one-time-use token to the first mobile device 141. (column 4, line 52-55)

receiving by the payment switch processor an alias from the first mobile device that is associated with an operator of the second mobile device(column 4, line 47-67, column 5, line 1-50, column 6, line 1-65); 
Rao - The server 111 receives a funds transfer request from the first mobile device 141 communicatively coupled to the server 111 and it communicates a first one-time-use token to the first mobile device 141. …The funds transfer request comprises one or more items from a set comprising a transfer amount, an optional preferred transfer date, a recipient detail, and user identification, sender account identification, receiver account identification, receiver name, receiver address, receiver mobile phone number, receiver bank account information, preferred currency for transfer and a mobile transaction passcode. (column 4, line 52-55, column 6, line 1-15)


Rao - It then selectively initiate a reimbursement transaction with a banking system to reimburse the receiver agent for the amount associated with the incoming funds transfer transaction notice, optionally factoring in a transaction commission, …The originating account is managed by the banking system, and it is referenced in the reimbursement transactions, as necessary, so that the funds could be transferred directly into the receiver's agent's bank account,… the receiver has indicated the receipt of the amount associated with the incoming funds transfer transaction notice from the receiver agent, or before the receiver has received the amount. This selection occurs, for example, based at least on the originating amount and a history of reliability of the receiver's agent available at the server. T (column 8, line 52-67, column 9, line 1-20)

receiving the signal with the second mobile device (column 8, line 1-50, column 9, line 1-27); 
Rao - the receiver has indicated the receipt of the amount associated with the incoming funds transfer transaction notice from the receiver agent, or before the receiver has received the amount. This selection occurs, for example, based at least on the originating amount and a history of reliability of the receiver's agent available at the server. (column 9, line 1-27)

generating a second confirmation with the second mobile device that the sender and amount are approved for receipt into the second account (column 8, line 1-50, column 9, line 1-27, column 10, line 5- 57); 
Rao - the receiver has indicated the receipt of the amount associated with the incoming funds transfer transaction notice from the receiver agent, or before the receiver has received the amount. This selection occurs, for example, based at least on the originating amount and a history of reliability of the receiver's agent available at the server. (column 9, line 1-27)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine Andrews (¶ 34), which teaches “the system receives information from an ATM that a user wishes to send a P2P payment” and Rao(column 5, line 5-30), which teaches “the server 111 uses a banking interface 139 to interact with a first bank system 115 (external to the system 105), and also to interact with a second bank”  in order to provide an improved system for transferring funds between two financial institutions with the use of mobile devices (Rao; column 3, line 1-44).
Regarding claims 22 and 31, Andrews discloses wherein the risk thresholds comprise at least one of a threshold assigned to a sender; a threshold assigned to a receiver; and a threshold assigned to a financial institution (¶ 37, 38, 78, 87). 
Regarding claims 23, Andrews discloses wherein receiving the alias further comprises receiving the alias which comprises at least one of a telephone number and an e-mail address (¶ 22, 39, 42, 47). 
Regarding claims 24 and 34, Andrews discloses wherein the secure party identifier further comprises a truncation of at least one of a mobile phone number, e-mail address, and mailing address associated with the operator of the second mobile device who will receive the selected transfer option into the second account (Figure 7; ¶ 35, 66).  
Regarding claims 25 and 35, Rao teaches wherein the first and second accounts comprise accounts managed by financial institutions (column 5, line 1-50). 
Regarding claims 27 and 37, Rao teaches wherein the first account is a different type relative to the second account (column 4, line 3-29, column 8, line 58-67, column 9, line 1-19). 
Regarding claims 28 and 38, Rao teaches wherein at least one of the accounts comprises a bank account (column 6, line 1-20).   
Regarding claims 29 and 39, Rao teaches wherein the first account comprises a bank account and the second account does not comprise a bank account (column 4, line 3-29, column 8, line 47-66). 
Regarding claims 32, Andrews discloses wherein the risk thresholds comprise at least one of a threshold assigned to a sender; a threshold assigned to a receiver; and a threshold assigned to a financial institution (¶ 37, 38, 78, 87). 
Regarding claims 33, Andrews discloses wherein receiving the alias further comprises receiving the alias which comprises at least one of a telephone number and an e-mail address (¶ 35, 36, 66, 81, 89, 93).
Regarding claim 40, Andrews discloses wherein the amount associated with the selected transfer option is available for immediate withdrawal by the operator of the second mobile device when the transfer is complete (¶ 85). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Levchin (2008/0319873) teaches transfers and confirmations.
Law (2013/0085936) teaches transfers and auto payments.
Metaireau (2012/0209762) teaches transfers, confirmations, alias and risk thresholds.
Nuzzi (2012/0191603) teaches the financial system providing a receiver with auto-payment options.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILSE I IMMANUEL whose telephone number is (469)295-9094. The examiner can normally be reached Monday-Friday 9:00 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILSE I IMMANUEL/Primary Examiner, Art Unit 3685